Exhibit 10.2

 

Closing Agreement On Final Determination

Covering Specific Matters

 

Under sections 7121 and 6224(c) of the Internal Revenue Code, IMS Health
Licensing

 

Associates L.L.C., f/k/a IMS Health Licensing Associates, L.P., f/k/a Cognizant
Licensing

 

Associates, LP f/k/a Duns Licensing Associates, L.P., c/o IMS Health
Incorporated,

(Taxpayer’s name, address, and identifying number)

 

1499 Post Rd. Fairfield, CT. 06824, EIN #98-0137321

 

and the Commissioner of Internal Revenue make the following closing agreement:

 

A.            WHEREAS, IMS Health Licensing Associates, L.L.C., f/k/a IMS Health
Licensing Associates, L.P., f/k/a Cognizant Licensing Associates, L.P., f/k/a
Duns Licensing Associates, L.P., the entity referred to in the caption above
(the “Partnership”), was organized under Delaware law on June 7, 1993, and,
during 1998-2003, the following entities held partnership interests in the
Partnership: IMS AG, f/k/a IMS Pharminform Holding AG, held a general
partnership interest (“IMS Pharminform”), and Media Licensing Associates, Inc.,
Utrecht-America Finance Co., Edam LLC, and Coordinated Management Systems, Inc.
(“CMS”) held limited partnership interests. IMS Health Incorporated is the tax
matters partner of the Partnership.

 

B.            WHEREAS, a dispute has arisen between the Partnership and the
Commissioner of Internal Revenue for taxable years ending December 31, 1998
through December 31, 2003 regarding the validity of the Partnership for tax
purposes, including, but not limited to, whether or not (a) the terms
“Partnership” and “partner” have any legal effect; (b) the Partnership was a
valid partnership; (c) all the partners of the Partnership were valid
partners;(d) Edam LLC and Utrecht-America Finance Co. were partners in, rather
than lenders to, the Partnership; (e) the Partnership’s activities had economic
substance; (f) the partners of the Partnership had a business purpose for
becoming partners in the Partnership; (g) the Partnership’s adjustments and/or
election under I.R.C. sections 734(b), 743(b) and 754 and the regulations
thereunder are valid; and (h) the amount and timing of tax amortization
deductions for the Partnership’s assets are allowable.

 

C.            WHEREAS, the Partnership and the Commissioner of Internal Revenue
desire to resolve this dispute with respect to taxable years ending December 31,
1998 through December 31, 2003 and December 31, 2004 through December 31, 2013
with finality under the terms set forth in this agreement (the “Partnership
Closing Agreement”).

 

--------------------------------------------------------------------------------


 

NOW IT IS HEREBY DETERMINED AND AGREED FOR FEDERAL TAX PURPOSES THAT:

 

1.             For taxable years ending after December 31, 2003, the Partnership
agrees that it will not make any further adjustments to the basis of Partnership
assets under section 734 or section 743, nor will it make any further elections
under section 754.

 

2.             There will be no adjustments to partnership items and affected
items in taxable years ending December 31, 1998 through December 31, 2003 and
December 31, 2004 through December 31, 2013 relating to the disputed issue
addressed in this Partnership Closing Agreement, including, but not limited to,
whether or not (a) the terms “Partnership” and “partner” have any legal effect;
(b) the Partnership was a valid partnership; (c) all the partners of the
Partnership were valid partners;(d) Edam LLC and Utrecht-America Finance Co.
were partners in, rather than lenders to, the Partnership; (e) the Partnership’s
activities had economic substance; (f) the partners of the Partnership had a
business purpose for becoming partners in the Partnership; (g) the Partnership’s
adjustments and/or election under I.R.C. sections 734(b), 743(b) and 754 and the
regulations thereunder are valid; and (h) the amount and timing of tax
amortization deductions for the Partnership’s assets are allowable.

 

3.             The Partnership is not subject to any penalty, including
penalties under section 6662 of the Internal Revenue Code, in connection with
the matters covered by this Partnership Closing Agreement.

 

4.             The resolution of the Partnership items and affected items for
the Partnership for the taxable years ending December 31, 2004 through December
31, 2013, as reflected in this Partnership Closing Agreement, does not
constitute an examination of its books and records for purposes of I.R.C. §
7605.

 

5.             This agreement is final and conclusive except:

 

(1)  the matter it relates to may be reopened in the event of fraud,
malfeasance, or misrepresentation of material fact;

 

(2)  it is subject to the Internal Revenue Code sections that expressly provide
that effect be given to their provisions (including any stated exception for
Code section 7121) notwithstanding any other law or rule of law; and

 

(3)  if it relates to a tax period ending after the date of this agreement, it
is subject to any law, enacted after the agreement date that applies to that tax
period.

 

2

--------------------------------------------------------------------------------


 

By signing, the above parties certify that they have read and agreed to the
terms of this document.

 

 

Taxpayer (other than individual)

 

IMS Health Licensing Associates L.L.C.

 

 

 

 

By

IMS Health Incorporated, Tax Matters Partner

 

Date Signed

March 14, 2006

 

 

 

 

 

 

 

 

 

By

/s/ Robert H. Steinfeld

 

 

 

 Robert H. Steinfeld

 

 

 

 Senior Vice President and General Counsel

 

 

 

 

 

Commissioner of Internal Revenue

 

 

 

 

By

/s/ Christine C. Haveles

 

Date Signed

March 15, 2006

 

 

 

 Christine C. Haveles

 

 

 

 

 

Title

Appeals Team Case Leader

 

 

3

--------------------------------------------------------------------------------